Exhibit 10.1
SEPARATION AGREEMENT AND MUTUAL RELEASE
This Separation Agreement and Mutual Release (this “Agreement”) is made and
entered into as of October 20, 2010 between SL Industries, Inc. (“SL” or the
“Company”), a New Jersey corporation, with principle offices located at 520
Fellowship Road, Suite A-114, Mt. Laurel, New Jersey, 08054 and David R. Nuzzo
(“Executive”), an individual with a residence at 904 Clinton Street,
Philadelphia, PA 19107 (together, the “Parties”).
1. Termination of Employment. As of June 14, 2010 (“Termination Date”),
Executive shall no longer be, or hold himself out as, an employee, agent, board
member, trustee or representative of SL, any of its subsidiaries or affiliates,
or any of their collective committees, boards, divisions, ventures, or employee
benefit plans (collectively, “SL Entities”). The Parties agree that Executive’s
termination of employment constitutes a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code"). Upon the Company’s request, Executive shall immediately execute such
other instruments as are necessary to resign from any other positions he may
hold with or for any of the SL Entities.
2. Consideration; Severance. In exchange for Executive’s release of claims and
the other covenants and consideration set forth below, SL shall provide
Executive with the following payments and benefits, which Executive agrees are
fair and sufficient and which he otherwise would not be entitled to:
(a) A payment of $8,669, minus applicable taxes and withholdings, representing
Executive’s earned but unused vacation at Executive’s rate of compensation
immediately prior to the Termination Date, payable in one lump sum on the first
regular payroll date that is at least five (5) days after the Effective Date (as
defined below).
(b) Severance pay in the total amount of $274,166.67, minus applicable taxes and
withholdings, representing fourteen (14) months of salary at Executive’s last
annual rate of salary, payable in one lump sum on the first regular payroll date
that is at least five (5) days after the Effective Date (as defined below).
(c) SL will pay Executive’s COBRA premiums, at the level of benefits Executive
was receiving as of the Termination Date, including coverage of Executive’s
family, for a period of twelve (12) months following the Termination Date
(including reimbursing Executive for COBRA premiums totaling $7446.20 paid by
Executive between the Termination Date and the Effective Date); provided,
however, that the Company’s payment of COBRA premiums shall cease at any time
Executive is deemed eligible for group medical and dental coverage from another
employer. Reimbursement for the $7446.20 in COBRA payments previously made by
Executive under this provision will be made within five (5) days of the
Effective Date (as defined below). After the Company’s payment of COBRA ceases,
Executive may continue COBRA coverage at his own expense as long as he remains
eligible for COBRA under federal law.
(d) SL will pay Executive $5,000, representing reimbursement for a portion of
the legal fees incurred by Executive in the negotiation of this Agreement,
payable in one lump sum on the first regular payroll date that is at least five
(5) days after the Effective Date (as defined below).

 

 



--------------------------------------------------------------------------------



 



3. Mutual Releases.
(a) In exchange for the severance payments and the other consideration set forth
in this Agreement, which Executive acknowledges are fair and sufficient,
Executive hereby irrevocably and unconditionally waives, releases, and forever
discharges all of the SL Entities and all of their collective employees, agents,
officers, directors, trustees, fiduciaries, attorneys, shareholders (including
but not limited to Steel Partners LLC; Steel Partners II, L.P.; Steel Partners
Holdings L.P.; Steel Partners Holdings GP Inc.; and Steel Partners II GP LLC
(collectively “Steel Partners”); all of Steel Partners’ affiliates, and all of
Steel Partners’ and its affiliates’ collective employees, principals, officers,
representatives, attorneys, and agents), successors, and assigns (collectively
“SL Parties” and each an “SL Party”), from any and all claims, liabilities,
damages, and causes of action of any kind, which Executive had, now has, or may
have against any of the SL Parties by reason of any actual or alleged act,
omission, transaction, practice, conduct, statement, occurrence, or other
matter, whether such claims, liabilities, damages, or causes of action are known
or unknown to Executive. The claims being waived hereunder include, but are not
limited to: (i) any and all claims or rights arising out of, or which might be
considered to arise out of, or be connected in any way with, Executive’s
employment with, or termination from, any of the SL Entities; (ii) any claims
under any contracts, agreements, or understandings with any of the SL Parties,
whether written or oral, including but not limited to any change in control
plan, bonus plan, equity plan, or other plan or agreement; (iii) any claims
arising under any federal, state, or local statute, rule, regulation, or
ordinance, including but not limited to Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 1981, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, the Age Discrimination in Employment Act, the Worker Adjustment
and Retraining Notification Act, the Sarbanes-Oxley Act, the New Jersey Law
Against Discrimination, the New Jersey Genetic Privacy Act, the New Jersey
Worker and Community Right to Know Act, the New Jersey Family Leave Act, the New
Jersey Military Leave Law, the New Jersey Smoke-Free Air Act, the New Jersey
Conscientious Employee Protection Act, the New Jersey Worker Freedom from
Employer Intimidation Act, the New Jersey Wage and Hour Laws, the New Jersey
WARN Act; and all other applicable federal, state, local, or international laws;
(iv) any tort, express or implied contract, public policy, whistleblower law, or
the common law; (v) any claim for compensation, wages, commissions, bonuses,
royalties, stock options, restricted stock, deferred compensation, equity, other
monetary or equitable relief, vacation, personal or sick time, other fringe
benefits, attorneys’ fees, or any tangible or intangible property; and
(vi) claims under any other applicable laws, regulations, or rules.
Notwithstanding the foregoing, Executive shall not be deemed to have released
(A) any claim he otherwise might have to indemnification under any law,
insurance policy, or agreement, including SL’s By-Laws, (B) any vested rights
Executive may have under the Company’s 401(k) plan, or (C) Executive’s right to
enforce the terms of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) For and in consideration of the promises and obligations set forth in this
Agreement, which the SL Parties agree are fair and sufficient, the SL Parties
hereby irrevocably and unconditionally waive, release, and forever discharge
Executive for any and all claims, liabilities, damages, and causes of action of
any kind, which any of the SL Parties had, now have, or may have against
Executive by reason of any actual or alleged act, omission, transaction,
practice, conduct, statement, occurrence, or other matter, whether such claims,
liabilities, damages, and causes of action are known or unknown to the SL
Parties, including but not limited to: (i) any and all claims or rights arising
out of, or which might be considered to arise out of, or be connected in any way
with, Executive’s employment by, or termination from, any of the SL Parties;
(ii) any claims under any contracts, agreements, or understandings with any of
the SL Parties, whether written or oral; (iii) any claims or causes of action
arising under any international, federal, state, or local statute, rule,
regulation, or ordinance; (iv) any claims under any tort, express or implied
contract, public policy, or the common law; (v) any claim for monetary or
equitable relief or attorneys’ fees; and (vi) claims under any other applicable
laws, regulations, or rules; provided, however, that the SL Parties do not
release acts, omissions, transactions, practices, conduct, statements,
occurrences, or other matters that constitute fraud, gross negligence, bad
faith, or willful misconduct. Notwithstanding the foregoing, SL shall not be
deemed to have released the SL Parties’ right to enforce the terms of this
Agreement.
(c) Should either Party bring a lawsuit or other action or proceeding asserting
claims waived hereunder, the prevailing party in such action shall be entitled
to recoup its attorneys’ fees and costs in connection with such action.
4. Executive acknowledges and agrees that the payments and other consideration
provided to him under this Agreement are in full discharge of any and all
liabilities and obligations of the SL Parties to Executive, monetarily or
otherwise. Executive acknowledges and agrees that he is not owed any salary,
bonuses, commissions, change-in-control payments, equity, sick pay, vacation
pay, long or short time incentive payments, or other compensation or
remuneration of any kind except as set forth in this Agreement.
5. Confidentiality; Company Property; Restrictive Covenants
(a) Executive acknowledges that as the Company’s President and Chief Financial
Officer, he had access to substantial confidential and proprietary information
of the SL Parties, including but not limited to information regarding the SL
Parties’ products, services, strategies, finances, pricing, purchases,
investments, employees, customers, prospective customers, investors, prospective
investors, and vendors, including but not limited to the SL Parties’ business
and marketing strategies, risk management strategies, existing and prospective
business projects, lists of actual or prospective customers or investors, data
regarding customer preferences and/or order histories, and customer, investor,
and vendor contact information (collectively, “Confidential Information”).
Executive agrees that he will maintain the confidentiality of all Confidential
Information, and will not disclose any Confidential Information to any other
person or entity, or use Confidential Information, for any reason whatsoever;
provided, however, that Executive may disclose Confidential Information pursuant
to a valid subpoena or other court order or legal process; and provided further,
that if Executive receives a subpoena or other process from any person or entity
which would or may require Executive to disclose Confidential Information,
Executive will (a) notify the Chief Executive Officer of SL Industries, within
three (3) days of receiving such subpoena or process (and in any event before
any disclosure of Confidential Information), in a manner that is consistent with
the Notice provisions of Section 17 hereof; and (b) use his best efforts not to
make any disclosure until the SL Parties have had a reasonable opportunity to
seek to participate in the proceeding or matter or otherwise protect their
confidentiality interests in connection therewith; and provided further that
nothing in this Section 5 shall be read to violate any law.

 

 



--------------------------------------------------------------------------------



 



(b) Executive acknowledges that should he become employed by or affiliated with
a competitor of the Company, he inevitably would disclose the SL Parties’
Confidential Information in the course of providing services to such competitor.
Therefore, and in light of the substantial severance payments and other
consideration Executive is receiving under this Agreement, Executive hereby
covenants that through the period one (1) year from and after the Termination
Date, Executive shall not directly or indirectly: (i) solicit, hire, attempt to
hire, cause to be hired, retain, contract with, or compensate any individual who
(A) is an employee, officer, director, or consultant of any of the SL Entities
or (B) was an employee, officer, director, or consultant of any of the SL
Entities at any time during the two (2) years prior to the Termination Date;
(ii) in connection with any aspect of the Business (as defined below), solicit,
seek business from, contract with, or do business with (A) any customers or
vendors of any SL Entity, (B) any persons or entities that were customers or
vendors of any of the SL Entities at any time in the two (2) years prior to the
Termination Date; or (C) any potential customer that any of the SL Entities were
actively soliciting at any time during the one (1) year prior to the Termination
Date; (iii) attempt to entice away from any of the SL Entities any customers,
vendors, or potential customers or vendors, or (iv) render any type of services
to a Competitive Entity (as defined below), including but not limited to as an
employee, officer, director, owner, shareholder, principal, consultant,
volunteer, agent, or representative, or in any other capacity. For purposes of
this Agreement, “Competitive Entity” shall include any business or venture that
in whole or in part Competes With the Business conducted by any of the SL
Entities including, without limitation, SL, SL Power Electronics Corporation,
RFL Electronics, Inc., SL Montevideo Technology, Inc., Teal Electronics
Corporation, and/or MTE Corporation. For the purposes of this Agreement, “the
Business” means the design, manufacture, or marketing of any of the following:
(a) ruggedized communication or teleprotection equipment intended for the
utility transmission, rail, or intelligent transportation system industries;
(b) sub-3000 watt AC/DC or DC/DC power supplies; (c) low voltage power
conditioning or distribution systems; and/or (d) sub-4 inch electric motors. For
purposes of this Agreement, “Competes With” means designs, manufactures, or
markets the products that any of the SL Entities, including without limitation,
SL, SL Power Electronics Corporation, RFL Electronics, Inc., SL Montevideo
Technology, Inc., Teal Electronics Corporation, and/or MTE Corporation,
currently designs, manufactures, or markets, for the market segments in which
any of the SL Entities currently operates.
(c) Executive represents that as of the date he executes this Agreement, he has
returned to the Company all of the SL Parties’ property in his possession,
custody, or control, including but not limited to all computers, laptops, PDAs,
cell phones, CD ROMs, disks, drives, and other equipment or devices, as well as
all documents and information belonging to any SL Party, including but not
limited to information residing on his home computer, laptop, portable hard
drive, PDA, CD ROM(s), or other storage devices.
6. Mutual Non-Disparagement.
(a) Executive agrees not to make or publish, directly or indirectly, any
disparaging, degrading, or negative statements (whether written or oral) about
any of the SL Parties, and not to defame or publicly criticize any of the SL
Parties, including, without limitation, with respect to any SL Party’s services,
business ventures, business plans, integrity, veracity, acumen, performance, or
personal or professional reputation.

 

 



--------------------------------------------------------------------------------



 



(b) The SL Entities agree that their officers and directors shall not make or
publish, directly or indirectly, any disparaging, degrading, or negative
statements (whether written or oral) about Executive, or defame or publicly
criticize Executive, including, without limitation, with respect to any of
Executive’s services, business ventures, business plans, integrity, veracity,
acumen, performance, or personal or professional reputation.
(c) Notwithstanding the foregoing, nothing in this Agreement shall be read to
(i) prevent any SL Party or Executive from testifying truthfully in any legal
preceding in which the SL Party or Executive has been subpoenaed to testify,
(ii) prevent SL from complying with its obligations under the securities laws,
including filing a Form 8-K announcing the termination of Executive’s
employment, or (iii) otherwise violate any law.
7. Cooperation. For a period of one year after the Effective Date, Executive
will remain available to the SL Parties to answer questions that may arise in
connection with the business of the SL Entities or Executive’s services to the
SL Entities, and to share any knowledge or information Executive may possess in
connection with the SL Parties. This cooperation shall include, but not be
limited to, (a) a three (3) hour meeting with SL’s interim CEO or his designee
to be scheduled for a mutually convenient time within fifteen (15) days of the
Effective Date to discuss transition issues and all pending matters and open
issues; (b) cooperating with the Company, its Board of Directors, or any
Committee of the Board (including any advisors, counsel, auditors or agents
thereto) to provide full and accurate information with respect to events that
occurred in whole or in part during his employment; and (c) assisting the SL
Parties in connection with any existing or future investigation or legal actions
involving any of the SL Parties to the extent such investigation(s) or legal
action(s) relate to matters that arose in full or in part during Executive’s
employment with the SL Entities. Other than with respect to subsection 7a above,
for which there will be no compensation, Executive shall be compensated at the
rate of $200 per hour, for each hour or part thereof that he provides services
requested pursuant to this section, provided, however, that Executive’s
obligations under this Section 7 shall not be unduly burdensome to Executive and
shall be subject to reasonable accommodations to Executive’s personal and
professional schedule, and provided further that absent Executive’s agreement,
Executive shall not be required to spend more than two (2) hours in any week
providing such services.
8. Injunctive Relief; Effect of Breach.
(a) Executive agrees that Section 5 of this Agreement is reasonable in nature
and scope and is necessary for the protection of the SL Parties and their
legitimate business interests; that Executive’s breach (or threatened breach) of
any such provisions or obligations will result in irreparable injury to the SL
Parties; that such injury will not adequately be compensable in monetary
damages; and that the SL Parties shall be entitled to seek and obtain, in
addition to any legal remedies that might be available to them, injunctive
relief to prevent and/or remedy such a breach or threatened breach. In any
proceeding for an injunction and upon any motion for a temporary, preliminary,
or permanent injunction (each, an “Injunctive Action”), the SL Parties’ right to
receive monetary damages in addition to any injunction shall not be a bar, or be
interposed as a defense, to the granting of such relief. Any Injunctive Action
may be brought in any appropriate state or federal court in the state of New
Jersey and the Parties hereby irrevocably submit to the jurisdiction of such
courts and waive any claim or defense of inconvenient or improper forum, lack of
personal jurisdiction, or improper or undesirable venue under any applicable law
or decision. Upon the issuance (or denial) of an injunction, the underlying
merits of any dispute shall be resolved in accordance with the arbitration
provisions of Section 9 of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) If Executive should materially breach any of his obligations under this
Agreement, or if Executive should directly or indirectly challenge the
lawfulness of the covenants contained in Section 5 of this Agreement, SL
(i) shall have no further obligation to make the payments or provide any other
consideration described in this Agreement, and (ii) shall have the right to
recoup all amounts paid or provided to Executive hereunder.
9. Arbitration. Should a dispute arise in connection with this Agreement or
otherwise between the parties, the Parties agree that arbitration is a
preferable method of resolving such dispute to litigation in court. Therefore,
except as provided in Section 8 of this Agreement, any dispute arising between
the Parties under this Agreement or otherwise shall be submitted to binding
arbitration before JAMS for resolution. Such arbitration shall be conducted in
New Jersey, and the arbitrator will apply New Jersey law, including federal law
as applied in New Jersey courts. The arbitration shall be conducted in
accordance with the JAMS’ Employment Arbitration Rules, and shall be conducted
on a confidential basis. The arbitration shall be conducted by a single
arbitrator, who shall be an attorney who specializes in the field of employment
law and who shall have prior experience arbitrating employment disputes. The
award of the arbitrator shall be final and binding on the Parties, and judgment
on the award may be confirmed and entered in any state or federal court in the
state of New Jersey.
10. Medical and Welfare Benefits. Executive’s medical and welfare benefits
provided through SL would have ceased as of July 1, 2010. Pursuant to federal
law, and independent of this Agreement, Executive and his eligible dependents
may be entitled to elect benefit continuation coverage under COBRA if Executive
timely applies for COBRA benefits. Information regarding Executive’s rights
under COBRA was provided to him in a separate mailing, and Executive timely
applied for such benefits. As explained more fully in the materials Executive
received, COBRA coverage may cease at any time Executive is deemed eligible for
group health coverage from another employer.
11. Severability; Blue Pencil. No provision of this Agreement shall be deemed
unenforceable if it is subject to an interpretation that would render it
enforceable. If a court of competent jurisdiction finds that any provision of
this Agreement, including but not limited to any provision set forth in
Sections 5 through 7, is unenforceable, in whole or in part, (a) such a finding
will not disturb the validity and enforceability of the remaining provisions of
this Agreement, and (b) the court shall have the authority to modify and/or
“blue pencil” this Agreement in order to render it enforceable and to effect the
original intent of the Parties to the fullest extent permitted by law.

 

 



--------------------------------------------------------------------------------



 



12. Interpretation; Entire Agreement. This Agreement (a) shall be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against either Party, regardless of which Party may have drafted any
particular provision; (b) may not be modified or amended, or any of its
provisions waived, except by a further written agreement signed by Executive and
an authorized representative of SL; (c) constitutes the entire agreement,
arrangement, and understanding between the Parties; and (d) supersedes any prior
or contemporaneous agreements, arrangements, or understandings, whether written
or oral, between Executive on one hand and any of the SL Parties on the other
hand, including but not limited to the 2008 Incentive Stock Plan, SL’s Long Term
Incentive Plan, SL’s Short Term Incentive Plan, any and all long-term and
short-term incentive plans or arrangements, any and all equity agreements, and
any and all commission, bonus, change-in-control, or other agreements, plans, or
arrangements.
13. Time to Consider; Effective Date.
(a) Executive shall have up to forty-five (45) days from his receipt of this
Agreement (including its Appendix A) to consider its terms and conditions.
Executive may sign this Agreement prior to the end of such 45-day time period
should Executive knowingly and voluntarily elect to do so. Executive may accept
this Agreement by fully executing it and returning a signed original to the
Chief Executive Officer of SL Industries, Inc., in accordance with the Notice
provisions of Section 17. If Executive does not sign and return the Agreement by
December 6, 2010, the offer to enter into this Agreement shall be withdrawn and
the Agreement shall be null and void.
(b) This Agreement shall not become effective until the eighth (8th) day
following Executive’s signing of this Agreement (the “Effective Date”).
Executive may revoke this Agreement by delivering written notice of revocation
before the end of the seventh (7th) day following his signing of this Agreement
(the “Revocation Period”) to the Chief Executive Officer of SL Industries, Inc.,
in accordance with the Notice provisions of Section 17. If the last day of the
Revocation Period falls on a Saturday, Sunday or Federal Holiday, the last day
of the Revocation Period will be deemed to be the next business day thereafter.
In the event that Executive revokes this Agreement prior to the eighth (8th) day
after signing the Agreement, this Agreement and the promises contained herein
(including, but not limited to the obligation of SL to provide the severance
payments, benefits and other things of value set forth in Section 2 hereof)
shall automatically be null and void. If Executive signs this Agreement and does
not revoke the Agreement within the Revocation Period, this Agreement will
automatically become irrevocable, binding, and enforceable on the Effective
Date, without any further action or writing on the part of either Party.
14. Tax Obligations. Executive acknowledges and agrees that he is solely and
entirely responsible for the payment and discharge of all federal, state, and
local taxes, if any, that he owes under any federal, state, and/or local laws as
a result of the payments and other consideration provided pursuant to this
Agreement, including but not limited to the payments and other consideration set
forth in Section 2, above. SL will endeavor to make appropriate withholdings
from all payments made pursuant to this Agreement. Executive agrees to
indemnify, defend, and hold harmless the SL Parties from and against any claim
or liability for any such taxes and related penalties and interest, in the event
such taxes, penalties, and/or interest are assessed by the United States
Internal Revenue Service or any other taxing authority. Executive expressly
acknowledges that neither the SL Parties nor their attorneys have made any
representations to him regarding the tax consequences of the consideration
provided to him pursuant to this Agreement.

 

 



--------------------------------------------------------------------------------



 



15. Code Section 409A.
(a) Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payments and benefits set forth herein
either shall be exempt from the requirements of Code Section 409A or shall
comply with the requirements of Code Section 409A, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be exempt from
or in compliance with Code Section 409A. To the extent that SL determines in
good faith that any provision of this Agreement would cause Executive to incur
any additional tax or interest under Code Section 409A, SL shall be entitled to
reform such provision to attempt to comply with or be exempt from Code
Section 409A through good faith modifications. Each payment under this Agreement
or otherwise (including any installment payments) shall be treated as a separate
payment for purposes of Code Section 409A.
(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year, and (iii) such payments shall be made on
or before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred. None of the SL Parties makes any guarantee or
representation that this Agreement complies with Code Section 409A, and none of
the SL Parties shall have any liability with respect to any failure to comply
with Code Section 409A.
16. Binding Effect; Assignment. All of the terms and provisions contained in
this Agreement shall be binding upon the Parties hereto and inure to the benefit
of Executive and his heirs, on the one hand, and the SL Parties, as well as the
successors (whether by merger, sale, or otherwise) and assigns of the SL
Parties, on the other hand.
17. Notice. Any notice required or permitted under this Agreement shall be given
in writing and shall be deemed effective: (a) immediately upon personal delivery
or facsimile transmission (with delivery confirmation) to the Party to be
notified, or (b) one (1) day after deposit with a commercial overnight courier
with tracking capabilities, to the Party to be notified. If to SL, notice shall
be given to the Chief Executive Officer of SL Industries, Inc., 520 Fellowship
Road, Suite A-114, Mt. Laurel, New Jersey, 08054 with a copy to Richard J.
Rabin, Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, NY, 10036,
(212) 872-1086, or at such other address as SL may designate upon ten (10) days’
advance written notice. If to Executive, notice shall be given to David Nuzzo,
at his address set forth herein, with a copy to Jeffrey L. Braff Esq., Cozen
O’Connor, 1900 Market Street, Philadelphia, PA, 19103, (215) 665-2048, or at
such other address as Executive may designate upon ten (10) days’ advance
written notice.
18. No Admission of Liability or Wrongdoing. This Agreement shall not in any way
be construed as an admission that the SL Parties, Executive, or any other
individual or entity has any liability to or acted wrongfully in any way with
respect to Executive, the SL Parties, or any other person.

 

 



--------------------------------------------------------------------------------



 



19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall constitute a single
instrument. True and accurate copies of this Agreement shall have the same force
and effect as originals thereof.
20. EXECUTIVE AGREES AND ACKNOWLEDGES THAT HE IS ENTERING INTO THIS AGREEMENT
FREELY, KNOWINGLY, AND VOLUNTARILY, WITHOUT DURESS OR COERCION. EXECUTIVE
REPRESENTS THAT HE IS COMPETENT TO MANAGE HIS PERSONAL AND PROFESSIONAL AFFAIRS
AND THAT HE ENTERS INTO THIS AGREEMENT WITH A FULL UNDERSTANDING OF ITS TERMS.
EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF
HIS OWN CHOOSING ABOUT THIS AGREEMENT, AND THAT HE HAS RETAINED AND BEEN ADVISED
BY COMPETENT COUNSEL IN CONNECTION HEREWITH. EXECUTIVE UNDERSTANDS THAT BY
SIGNING THIS AGREEMENT, HE MAY BE WAIVING IMPORTANT RIGHTS.
IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Mutual Release:

     
/s/ SL Industries, Inc.
   
 
   
SL Industries, Inc.
  Date
 
   
Accepted and agreed:
   
 
   
/s/ David R. Nuzzo
   
 
   
David R. Nuzzo
  Date

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
OWBPA INFORMATION
PLEASE REVIEW CAREFULLY
PLEASE DO NOT SIGN THE SEPARATION AGREEMENT AND MUTUAL RELEASE
PRIOR TO REVIEWING THE INFORMATION PROVIDED IN THIS DOCUMENT
In accordance with the requirements of the Age Discrimination in Employment Act
and Older Workers Benefit Protection Act, SL is providing you with the following
information:
Certain SL executives are being offered severance packages in connection with
their termination from the Company and execution of a Separation Agreement and
Mutual Release (“Agreement”).
All eligible employees who have attained the age of forty (40) years or older
will have up to forty-five (45) calendar days to review the terms and conditions
of the severance package and sign the Agreement. Employees who sign the
Agreement will have up to seven (7) calendar days to revoke their acceptance of
its terms. If an employee does not revoke the Agreement within the seven (7) day
revocation period, the Agreement will become effective and irrevocable on the
eighth (8th) calendar day after the employee signs it.
Listed below are the job titles and ages of the SL employees eligible for a
severance package in connection with their termination and signing of a release
and those employees who were not so eligible.

              Job Title   Ages of Those Eligible   Ages of Those Not Eligible  
Chief Executive Officer
  45        
Chief Financial Officer and General Counsel
  53        

 

 